                                                                             II   iL     m

                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                       r     M.-2 2019
                                                                                              J
                                                                       CLERK, U.S. DISTRICT COURT
                                                                             RICHMOND. VA
                             Richmond Division


TRAVIS WHITEHEAD,

     Plaintiff,

V.                                                Civil Action No. 3:19CV326


DEPT. OF CORRECTIONS,

     Defendant.


                           MEMORANDUM OPINION


     By   Memorandum   Order    entered      on   May   10,    2019,   the    Court

conditionally   docketed     the    action.       At    that   time,   the    Court

directed Travis Whitehead to affirm his intention to pay the full

filing fee by signing and returning a consent to the collection of

fees form.   The Court warned Whitehead that a failure to comply

with the above directive within thirty (30) days of the date of

entry thereof would result in summary dismissal of the action.

     Whitehead has not complied with the order of this Court.

Whitehead failed to return a          completed        and signed consent to

collection of fees form.       Rather, he returned the form blank and

unsigned with a letter that has no bearing on his financial status.

As he failed to complete, sign, and return a consent to collection

of fees form, he does not qualify for iji forma pauperis status.

Furthermore, he has not paid the statutory filing fee for the

instant   action.      See     28   U.S.C.    § 1914(a).          Such     conduct

demonstrates a willful failure to prosecute.              See Fed. R. Civ. P.
41(b).    Accordingly,   this   action   will   be    dismissed   without

prejudice.

     The Clerk is directed to send a copy of the Memorandum Opinion

to Whitehead.


     It is so ORDERED.




                                                     /s/
                                Robert E. Payne
                                Senior United States District Judge

Date:           I/
RichmoncSf, Virginia
